Case 3:07-cr-00094-JPB-JPM Document 210 Filed 08/19/20 Page 1 of 3 PageID #: 1261




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

  JOSHUA JAY BERKEY,

                Petitioner,

  v.                                                      CIVIL ACTION NO. 3:20-CV-120
                                                          CRIM. ACTION NO. 3:07-CR-94
                                                          (BAILEY)
  UNITED STATES OF AMERICA,

                Respondent.


                 ORDER ADOPTING REPORT AND RECOMMENDATION

         The above-styled mailer came before this Court for consideration of the Report and

  Recommendation of United States Magistrate Judge Mazzone [Civ. Action No.

  3:20-CV-120, Doc. 7; Crim. Action No. 3:07-CR-94, Doe. 200]. Pursuant to this Court’s

  Local Rules, this action was referred to Magistrate Judge Mazzone for submission of a

  proposed report and a recommendation (“R&R”).         Magistrate Judge Mazzone filed his

  R&R on July 29, 2020, wherein he recommends that petitioner’s Motion under 28 U.S.C.

  § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody be
  dismissed. For the reasons that follow, this Court will adopt the R&R.

         Pursuant to 28 U.S.C.   § 636(b)(1)(c), this Court is required to make a    de novo

  review of those portions of the magistrate judge’s findings to which objection is made.

  However, the Court is not required to review, under a de novo or any other standard, the

  factual or legal conclusions of the magistrate judge as to those portions of the findings or

  recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

  150 (1985). Nor is this Court required to conduct a de novo review when the party makes
Case 3:07-cr-00094-JPB-JPM Document 210 Filed 08/19/20 Page 2 of 3 PageID #: 1262




  only “general and conclusory objections that do not direct the court to a specific error in the

  magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

  44, 47 (4th Cir. 1982).

         In addition, failure to file timely objections constitutes a waiver of de novo review and

  the right to appeal this Court’s Order. 28 U.S.C.    § 636(b)(1);   Snyder v. Ridenour, 889

  F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

  1984). Prose filings must be liberally construed and held to a less stringent standard than

  those drafted by licensed attorneys, however, courts are not required to create objections

  where none exist. flames v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

  F.2d 1147, 1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

  days of receipt of the R&R, pursuant to 28 U.S.C.      § 636(b)(1) and Rule 72(b)(2) of the
  Federal Rules of Civil Procedure. Having filed no objections within that time frame,

  petitioner has waived his right to both de novo review and to appeal this Court’s Order

  pursuant to 28 U.S.C.   § 636(b)(1). Consequently, the R&R will be reviewed for clear error.
         Having reviewed the R&R for clear error, it is the opinion of this Court that the

  Report and Recommendation [Civ. Action No. 3:20-CV-120, Doc. 7; Crim. Action No.

 3:07-CR-94, Doc. 200] should be, and is, hereby ORDERED ADOPTED for the reasons

  more fully stated in the magistrate judge’s report. Accordingly, this Court ORDERS that

 petitioner’s 28 U.S.C.     § 2255 Motion to Vacate, Set Aside, or Correct Sentence by a
  Person in Federal Custody [Civ. Action No. 3:20-CV-120, Doc. 1; Crim. Action No. 3:07-

 CR-94, Doc. 192] be DISMISSED.            This Court further DIRECTS the Clerk to enter


                                                2
Case 3:07-cr-00094-JPB-JPM Document 210 Filed 08/19/20 Page 3 of 3 PageID #: 1263




  judgment in favorof the respondent and to STRIKE CIVILACTION NUMBER 3:20-CV-1 20

  from the active docket of this Court.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to any counsel of record and

  to mail a copy to the pro se petitioner.

         DATED: August           2020.



                                               UNITED STATES DISTRICT JUDGE




                                              3
